941 A.2d 1258 (2008)
Nicole MACK, Respondent,
v.
John M. FONTAINE, M.D. and. Bruce Bowers, M.D., Michael Frost, M.D. and Medical College of Pennsylvania Hospital.
Petition of Bruce Bowers, M.D., Michael Frost, M.D. and Medical College of Pennsylvania Hospital.
No. 6 EM 2006.
Supreme Court of Pennsylvania.
February 4, 2008.

ORDER
PER CURIAM.
AND NOW, this 4th day of February, 2008, as the matter filed at June Term, 2004 No. 3596 in the Court of Common Pleas of Philadelphia County is discontinued, the Petition for Review and/or Allowance *1259 of Appeal and Application for Stay are DISMISSED AS MOOT.